47 So. 3d 954 (2010)
SCHOOL BOARD OF BROWARD COUNTY, Appellant,
v.
Royann KNOWLES, Appellee.
No. 4D09-439.
District Court of Appeal of Florida, Fourth District.
November 17, 2010.
Rehearing Denied December 15, 2010.
Nicolette N. John and Thomas W. Paradise of Vernis & Bowling of Broward, P.A., Hollywood, for appellant.
David T. Aronberg and Leonard P. Haberman of the Law Offices of Aronberg & Aronberg, Delray Beach, for appellee.
PER CURIAM.
Affirmed. See Cole v. Dep't of Corrs., 840 So. 2d 398 (Fla. 4th DCA 2003).
GROSS, C.J., FARMER and STEVENSON, JJ., concur.